Exhibit 10.13(c)

     
To:
  Endeavour International Corporation and each of the other Obligors
 
   
From:
  BNP Paribas (as Agent and Security Trustee)
 
   
Date:
  5 February 2010

Dear Sirs
$225,000,000 revolving loan and letter of credit facility agreement dated 30
October 2006 between, among others, Endeavour International Corporation and BNP
Paribas (as amended from time to time) (the “Facility Agreement”)

1.   INTRODUCTION   1.1   General       We refer to the Facility Agreement. We
also refer to Company’s recent request for relevant consents to be provided
under the Facility Agreement and/or the Intercreditor Agreement in order for the
Junior Facility and the New Security to be effected.   1.2   Definitions and
construction

  1.2.1   Unless otherwise defined in this letter, terms defined in the Facility
Agreement (whether expressly or by incorporation) shall have the same meaning
when used in this letter.     1.2.2   Unless otherwise specified, references in
this letter to clauses are references to clauses of the Facility Agreement.    
1.2.3   In this letter:         “Existing Second Lien Credit Agreement” means
the Second Lien Credit Agreement (as defined under the Intercreditor Agreement
before the same is amended pursuant to paragraph 2.3.2 (Conditions) below).    
    “Intercreditor Amendment” means each amendment to the Intercreditor
Agreement which is highlighted in the blacklined version of the Intercreditor
Agreement set out in Appendix 2 hereto.         “Junior Facility” means a junior
credit facility for an aggregate principal amount of $25,000,000 provided by the
lenders thereto (being, as at the date of this letter, Bank of Scotland plc) to
the Company and certain of its Affiliates on the terms summarised in the
Termsheet.         “New Security” means Security granted in favour of the
Security Trustee over the same assets that are the subject of the Security which
has (i) been constituted by the existing Security Documents and (ii) not been
released before the date of this letter by the Security Trustee pursuant to the
Finance Documents.         “Termsheet” means the termsheet set out in Appendix 1
hereto.

2.   CONSENTS   2.1   Facility Agreement       We confirm in our capacity as
Agent, subject to paragraph 2.3 (Conditions) below, that:

  2.1.1   the Majority Lenders have consented, under clause 23.4.2(G) (Negative
pledge), to the grant of the New Security;

 



--------------------------------------------------------------------------------



 



  2.1.2   the Majority Lenders have consented, under clause 23.6.2(H) (Financial
Indebtedness) to the Junior Facility being effected;     2.1.3   the Majority
Creditors have agreed, notwithstanding clause 23.7 (Credits and guarantees),
that each guarantor under the Junior Facility may give the lenders and the other
finance parties under the Junior Facility a guarantee in respect of the
Financial Indebtedness and other liabilities arising under the Junior Facility;
and     2.1.4   the Majority Lenders have agreed, notwithstanding Clause 23.21.2
(Distributions), that the Junior Facility may restrict the ability of the
Obligors and members of the Group to declare, make or pay any dividend,
distribution or other payment referred to in Clause 23.21.1 (Distributions).

2.2   Intercreditor Agreement

  2.2.1   We understand that the Junior Facility will be effected by the entry
of the parties thereto of an amendment and restatement agreement (the “ARA”)
pursuant to which the terms of the Existing Second Lien Credit Agreement are, or
will be, amended and restated.     2.2.2   We confirm in our capacity as Agent
and Security Trustee, subject to paragraph 2.3 (Conditions), that:

  (A)   the Majority First Lien Lenders have consented under clause 8.2 (Second
Lien Documents) of the Intercreditor Agreement to the amendments to the Existing
Second Lien Credit Agreement that are, or to be, effected under the ARA in so
far as such amendments result in the Junior Facility being effected on terms
summarised in the Termsheet;     (B)   the relevant quorum of Secured Creditors
(other than the Second Lien Lenders) has consented to the Intercreditor
Amendments.

2.3   Conditions

  2.3.1   On the date of this letter, the definition of “Final Maturity Date”
set out in clause 1.1 (Definitions) shall be deleted in its entirety and
replaced with the following:

      “Final Maturity Date” means the earlier of 31 January 2011 and the Reserve
Tail Date.

  2.3.2   The Intercreditor Amendments shall be made to the Intercreditor
Agreement on the date of the ARA and, accordingly, the Intercreditor Agreement
(as amended) shall govern (i) the relationship between the Creditors under the
Junior Facility and the other Secured Creditors and (ii) the ability of the
Creditors under the Junior Facility to take any action with respect to the New
Security.     2.3.3   The Obligors shall pay, on or before the three Business
Day after the date of this letter, to the Agent (for the account of each Lender)
a fee equal to 0.20% of that Lender’s Commitment as at the date of this letter.

3.   GENERAL   3.1   Governing law       This letter and any non-contractual
obligations arising out of or in connection with it are governed by English law.
  3.2   Miscellaneous

  3.2.1   This letter is a Finance Document.

 



--------------------------------------------------------------------------------



 



  3.2.2   This letter may be executed in any number of counterparts, and this
has the same effect as if signatures in the counterparts were on a single copy
of this letter.     3.2.3   Please confirm your agreement to the terms of this
letter by counter-signing this letter or a copy of it.

Yours faithfully

     
/s/ Remi Collonges-Duflouleur
 
For and on behalf of
  /s/ Aurelie Guth
BNP PARIBAS (AS AGENT AND SECURITY TRUSTEE)
   
 
   
WE AGREE TO THE TERMS OF THIS LETTER.
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR INTERNATIONAL CORPORATION
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR OPERATING CORPORATION
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR ENERGY NEW VENTURES INC. COMPANY
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
END MANAGEMENT COMPANY
   

 



--------------------------------------------------------------------------------



 



     
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR ENERGY NORTH SEA, L.P.
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR ENERGY NORTH SEA LLC
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR INTERNATIONAL HOLDING B.V.
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR ENERGY NETHERLANDS B.V.
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR ENERGY UK LIMITED
   
 
   
/s/ J. Michael Kirksey
 
For and on behalf of
   
ENDEAVOUR NORTH SEA LIMITED
   

 